Citation Nr: 0520774	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2004, the veteran, sitting at the RO, testified at a 
hearing via videoconference, before the undersigned, sitting 
at the Board's central office in Washington, DC.  

The Board notes that the veteran submitted private treatment 
records in April 2004, and in June 2004, during his hearing.  
In June 2004, he submitted a signed waiver of initial RO 
review of the evidence submitted at that time.  During his 
hearing, the veteran also waived initial RO review of the 
evidence submitted in April 2004 by way of his sworn 
testimony.  Therefore, the Board will proceed with his claim 
and consider this evidence along with the other evidence of 
record.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected headaches are manifested by 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; with subjective reports of 
constant daily headaches, which on occasion are severe 
requiring him to stop any activity, or leave work, and rest.






CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent rating for headaches have 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 4.20, 4.27, 
4.124a, Diagnostic Code 8199-8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Factual Background

In February 2003, the RO received the veteran's initial claim 
for benefits.  A review of the veteran's service medical 
records reflects his complaints of, and treatment for, 
probable migraine variant headaches.

In March 2003, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran complained of 
constant, daily headaches and said it was usually occipital.  
He described his headache pain as a 6 or 7 on a scale of 1 to 
10.  The veteran usually just went on with his life but, 
about once a month, he had to stop what he was doing due to 
his severe headache.  The veteran took Midol or Aleve with 
some benefit.  He took one of these medications daily and 
sometimes up to five Aleve tablets a day for the headaches.

Further, according to the examination report, the veteran's 
headaches seemed worse after he exercised in the gym.  His 
headache was also associated with neck pain.  The veteran 
noticed a stiff neck and neck cracking and popping all the 
time.  He saw a chiropractor, and the neck adjustments were 
somewhat helpful for both the neck discomfort and the 
headache.  The veteran's headache was not responsive to any 
change in diet, exercise, or acupuncture treatments.  The 
veteran did not report any prominent associated symptoms.  
However, he had some occasional nausea and dizziness and had 
occasional visual disturbances but no flashing lights or 
scotomata.  The veteran had no associated neurologic 
symptoms.

The pertinent diagnosis was headaches.  The VA examiner noted 
that the veteran had a headache syndrome consistent with 
muscle tension headaches that were associated with neck pain.  
His headaches did not seem migraine in nature.  Despite 
reporting daily pain of 6 or 7 on a scale of 1 to 10, the VA 
examiner concluded that the veteran's headaches were not 
prostrating and he was able to go on with his activities.

In a May 2003 written statement, the veteran indicated that 
he had daily headaches with nausea, sensitivity to light, and 
a need to lay down.  He took over-the-counter medication.

In a June 2003 written statement, the veteran indicated that 
he had a headache severe enough that he had to lie down in a 
dark room approximately once every couple of weeks.

According to November 2003 private treatment records, Dr. W 
diagnosed the veteran with tension headaches and migraines.  
The veteran reported a history of recurrent headaches that 
were persistent and mostly concentrated to his neck.  He 
often awoke with a headache that worsened through the course 
of the day.  The muscles were very tight and painful.  He 
also described a different kind of headache that occurred 
intermittently, every two to three weeks.  It had a 
unilateral left-sided pain associated with blurred vision, 
photophobia, and also nausea.  He noticed they were more 
severe during the summer.  He was prescribed Midrin in the 
past and it was not helpful.  The veteran was instructed to 
use Excedrin as needed for tension headaches and prescribed 
Zomig for use with migraine-like headaches.

In a March 2004 private treatment record, Dr. H indicated 
that the veteran was hit in the head twice.  The diagnosis 
was head contusion.

In the June 2004 signed statement noted above, the veteran 
waived initial RO consideration of the evidence he submitted.

During his June 2004 Board hearing, the veteran testified 
that he experienced migraine headaches once every two weeks 
with a headache continuing until he got a worse one.  The 
headaches he got once every two weeks, he rated as 7 or 8 out 
of 10 in pain.  They usually lasted a week.  It did not 
interfere with his ability to work.  He overcame it because 
he could not afford not to work.  About once per month, he 
had to leave work early due to his headaches.

Also, the veteran stated that he treated the headaches with 
Zomig and Excedrin Migraine.  Before and during the 
headaches, he was photosensitive and nauseous.  When the 
veteran encountered the headaches that occurred about once 
every two weeks, he went to bed and tried to sleep it off.  
It was debilitating for anywhere from one day or two to just 
a couple hours.  During these times, he could not function.

The veteran also indicated that his doctor diagnosed blinding 
headaches.  The veteran then waived RO consideration of the 
medical evidence he submitted dated in March 2004.  He said 
he worked while he had headaches.  In the last year, the 
veteran estimated he missed 30 or 40 hours of work.  He used 
about four hours per month.  He initially stated that his 
condition worsened since his last VA examination, but then 
said his disability was only slightly worse since his last VA 
examination.  The more headaches he got, the worse he felt.  
Then, the veteran testified that, as compared to last year's 
VA examination, his disability was pretty much the same.  
When he got the really bad headaches, he went to bed and 
would rest until morning.  It was a rare day when he felt 
good.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to a 
compensable rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes that while the March 2003 letter did not 
specifically inform the veteran of the evidence necessary to 
warrant increased compensation for headaches, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for increased compensation 
following the initial grant of service connection for 
headaches in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected headaches are currently rated 
as noncompensable under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8199-8100 (2004), because a specific 
diagnostic code does not exist which sets forth criteria for 
assigning disability evaluations for the exact disability 
suffered by the veteran.  The Board notes that when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

Under DC 8100, migraines are rated 50 percent disabling with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  A 30 percent rating is warranted with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Id.  A 10 percent 
disability rating is warranted with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Id.  A noncompensable rating is assigned 
with less frequent attacks.  Id.

Giving the veteran the benefit of the doubt, and evaluating 
his oral and written testimony, along with his private 
treatment records and VA examination report, the Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's service-connected headache disability warrants an 
initial 10 percent rating.  

The veteran has reported having constant daily headaches.  
The March 2003 VA examiner indicated that when his headaches, 
consistent with muscle tension headaches. were severe, they 
did not seem prostrating and he was able to go on with his 
activities.  However, in November 2003, Dr. W. noted that the 
veteran had both tension headaches and migraines that 
intermittently occurred every few weeks. Over the counter 
medication was recommended for the tension headaches and 
prescribed mediation was recommended for the migraine-like 
headaches.  The veteran testified that he experienced 
debilitating headaches approximately twice a month that 
lasted from several hours to a day to one or two days, when 
he could not function.  The veteran also testified that his 
headaches were essentially the same as when he was evaluated 
by VA in 2003.

Based on this evidence, the Board finds that the degree of 
disability resulting from the headaches more nearly 
approximates the criteria for the next higher evaluation per 
38 C.F.R. § 4.7 (2004).  Accordingly, a 10 percent rating is 
warranted.

However, a rating in excess of 10 percent is not warranted as 
this same objective medical evidence does not show 
prostrating attacks occurring on an average of once a month 
over the last several months.  While the veteran has 
indicated he believes he has prostrating attacks every two 
weeks, they have not been diagnosed or treated by a medical 
professional.  Therefore, there is no probative medical 
evidence showing this symptomatology lasting over the 
previous several months.  Thus, a rating in excess of 10 
percent is not warranted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in February 2003, have his 
headaches been more disabling than as currently rated under 
this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 10 percent 
rating under DC 8100.


ORDER

A 10 percent evaluation, but no more, is granted for 
headaches, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


